 PROB35                   Report and Order Terminating Probation/Supervised Release
(Rev, 6/17)                              Prior to Original Expiration Date



                                         United States District Court
                                               FOR THE
                                     SOUTHERN DISTRICT OF GEORGIA
                                             SAVANNAH DIVISION




              UNITED STATES OF AMERICA


                            V.                                  Crim. No.    4:l8CR00182-l-:.
                                                                                            >


                     David E. Cowart



        On November 20,2018, the above named was placed on probation for a period of twelve months. He has
complied with the rules and regulations of probation and is no longer in need of supervision. It is accordingly
recommended that David E. Cowart be discharged from supervision.

                                                             Respectfully submitted.


                                                                   Ml.           CO.
                                                             Lisa Jacobs
                                                             United States^robation Officer



                                           ORDER OF THE COURT


        Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

        Dated this                   day of_                               ,2019.



                                                            Christopher L. Ray
                                                            United States Magistrate Judge
                                                            Southern District of Georgia
